FILED
                             NOT FOR PUBLICATION                            JAN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 06-30424

               Plaintiff - Appellee,             D.C. No. CR-06-00021-FVS

   v.
                                                 MEMORANDUM *
 CESAR SOLANO-HERNANDEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Eastern District of Washington
                     Fred L. Van Sickle, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Cesar Solano-Hernandez appeals from the 135-month sentence imposed

following his guilty-plea conviction for distribution of 50 grams or more of actual



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       Solano-Hernandez contends that the district court abused its discretion when

it failed to grant his request for a downward departure, pursuant to U.S.S.G.

§ 4A1.3(b), based on his argument that his Criminal History Category

overrepresented his prior convictions. We review the overall sentence for

reasonableness. See United States v. Dallman, 533 F.3d 755, 761 (9th Cir. 2008).

In light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, the sentence is reasonable. See United States v. Carty, 520 F.3d
984, 993 (9th Cir. 2008) (en banc).

       AFFIRMED.




SZ/Research                                2                                     06-30424